Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Previous Rejections
Applicants' arguments, filed 02/23/21 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, 13-16, 19-23 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Eppler et al. (US PG pub. 2018/0289601) in view of Greco et al (US PG pub. 2016/0120778 A1) and further in view of Rocco et al. (US PG pub. 2014/0356303).
Eppler et al. teaches that in many personal care products, petroleum derived oils such as mineral oils are used and that such mineral oils, when applied to the skin, tend to block the pores leading to blackheads, pimples and other undesirable skin conditions, ([0003]). Eppler teaches the use of hydrogenated farnesene, a bio-based farnesene 
Eppler does not teach use of the claimed ester in a personal care product.
Greco teaches a personal care composition including at least one emollient and one oily emollient wherein the personal care formulation is free of silicones, see abstract. Greco teaches a cleanser composition (for the skin and for make-up removal applications) comprising dicaprylyl carbonate and heptyl undecylenate as an oily emollient. Greco teaches heptyl undecylenate is commercially available under the trade name LexFeel, available from Inolex. Oily emollients are useful due to their ability to remain on the skin surface or in the stratum corneum to act as a lubricant, to reduce flaking, and to improve the skin's appearance, as well as to remove oily compositions and cosmetics from the skin, see [0024]. Greco teaches use of non-ionic emulsifier such as glyceryl triheptanoate, see [0025] and [0026]. Greco additionally teaches that the personal care composition may further contain one or more benefit agents including skin emollients and skin moisturizers, such as mineral oil, see ([0002] , ([0044], [0046] 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have utilized the natural vegetable-derived ester Heptyl undecylenate as used in a cleaning composition into the cleaning composition of Eppler et al. as taught by Greco et al. Since Eppler as discussed above suggests that emollients can be used in the personal care formulation and teaches to use naturally-derived farnesene as opposed to the petroleum derived oil, one of ordinary skill would have been motivated to add the specific oily emollient as natural vegetable-derived ester Heptyl undecylenate as taught by Greco et al. into the formulation of Eppler et al. One of ordinary skill would have been motivated to do so because Greco teaches use of the composition has low degree of ocular and skin irritation and avoids use of silicones, see [0003] and further teaches that oily emollients are useful due to their ability to remain on the skin surface or in the stratum corneum to act as a lubricant, to reduce flaking, and to improve the skin's appearance, as well as to remove oily compositions and cosmetics from the skin, see [0024].  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. 
While the references discussed above teach use of the claimed esters including the glyceride esters, the references do not provide the kinematic viscosity or the spreading velocity of the personal care formulation.
Rocco teaches glyceryl esters which are used in personal care formulation in an amount ranging from about 1% to about 95%, see [0057]. Rocco teaches use of glyceryl 
Rocco et al. teaches natural silicone replacements for silicone fluids in personal care formulations, see title. Rocco teaches a mixture of at least one polymeric ester and at least one non-polymeric ester. The polymeric ester is an esterification reaction product of (i) at least one first dicarboxylic acid, (ii) at least one first monofunctional alcohol or monofunctional carboxylic acid and (iii) glycerin or derivatives thereof. The non-polymeric ester is an esterification reaction product of (i) at least one second dicarboxylic acid and (ii) at least one second monofunctional alcohol, wherein the replacement is substantially free of silicone, see [0010]. Rocco teaches use of glyceryl succinate and glyceryl undecylenate, see table 11. The viscosity ranges from about 1 to about 100 cSt, see [0054]. The silicone replacement ester is present in the formulation ranging from about 1% to about 95%, see [0057]. The spread value is same as corresponding silicone containing personal care formulation with less than about 1% of variation, see [0058]. Example 3 demonstrates the viscosities measured at 25 degrees celsius ranging from 10cst to 100cst, see table 3.1, [0068] and spread rate comparable to dimethicone, fig 3, [0071 and 0072]. The taught esters exhibited decreased or low tackiness (dry skin feel), see [0078]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the amount of the esters taught by Greco et al. motivated by the teachings of Rocco et al. in order to manipulate the spread rate, tackiness and viscosity of the personal care product taught by Eppler et al. as 
Applicant’s arguments are moot in view of the claim amendments and the teachings of Eppler in view of Greco and further in view of Rocco et al. teaching use of 
  		
Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 11, 13-16, 19-23 and 33-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/289293. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite a spreadable conditioning composition for use in a personal care formulation, the spreadable conditioning composition consisting essentially of a blend of: a branched hydrocarbon and an ester selected from the group consisting of: glyceryl triesters of medium chain carboxylic acids, diesters of medium chain diacids with medium chain linear or branched alcohols, monoesters of medium chain carboxylic acids with medium chain alcohols, and mixtures thereof; wherein the spreadable conditioning composition has having a kinematic viscosity of less than or equal to about 100 centistokes; and wherein 
The copending claims recite a spreadable conditioning composition for use in personal care compositions comprising a blend of: a branched hydrocarbon and an ester having a kinematic viscosity of less than or equal to about 100 centistokes. The copending claims reciting branched hydrocarbon and ester read on the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The statutory double patenting rejections made in the previous office action has been withdrawn and obviousness type double patenting have been made above necessitated by claim amendments.
Action is final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612